DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 4/18/2022.
Claims 1-8, 11-18 and 21-24 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan K. Polk (Reg. NO# 66334) on 5/17/2022.

Please amend the following claims:
1. An acceleration processing method implemented by an acceleration processing device, the acceleration processing method comprising:
combining a first acceleration application and a second acceleration application to obtain a first combined application, wherein the first combined application comprises a top code, the first acceleration application, and the second acceleration application, and wherein the top code comprises a first statement for invoking the first acceleration application, , and a port;
burning the first combined application to an area in a first acceleration resource, ;
mapping, alter burning the first combined application, the port to the pin;
burning the second acceleration application to the first acceleration resource; and
after burning the second acceleration application, executing the second acceleration application while simultaneously burning the first combined application to the first acceleration resource.

2. (cancelled)

3. The acceleration processing method of claim 1

4. The acceleration processing method of claim 3
obtaining, before combining the first acceleration application and the second acceleration application, acceleration applications comprising the first acceleration application and the second acceleration application



7. The acceleration processing method of claim 1, further comprising



8. The acceleration processing method of claim 28, wherein the preferential allocation scheme is configured to minimize acceleration resource utilization.

11.  An acceleration processing device comprising:
a memory configured to store instructions; and 
a processor coupled to the memory and configured to execute the instructions to cause the acceleration processing device to:
combine a first acceleration application and a second acceleration application to obtain a first combined application, wherein the first combined application comprises a top code, the first acceleration application, and the second acceleration application, and wherein the top code comprises a first statement for invoking the first acceleration application, , and a port;
burn the first combined application to an area in a first acceleration resource, ;
map, alter burning the first combined application, the port to the pin;
burn the second acceleration application to the first acceleration resource; and
after burning the second acceleration application, execute the second acceleration application while simultaneously burning the first combined application to the first acceleration resource.

12. (cancelled)

13. The acceleration processing device of claim 11, wherein the processor is further configured to execute the instructions to cause the acceleration processing device to determine, before burning the first combined application, that utilization of using the first acceleration resource by the first combined application is higher than utilization of using a third acceleration resource by the first combined application.
14. The acceleration processing device of claim 11, wherein the processor is further configured to cause the acceleration processing device to



15.  (Cancelled)

16.  (Cancelled)

17.  (Cancelled)

18. The acceleration processing device of claim 29, wherein the preferential allocation scheme is configured to minimize acceleration resource utilization.

25. (New) The acceleration processing method of claim 4, further comprising further burning the first combined application to the first acceleration resource according to a preferential allocation scheme.

26. (New)  The acceleration processing method of claim 25, wherein the preferential allocation scheme comprises a correspondence between the first acceleration resource and each of the first acceleration application and the second acceleration application.

27. (New) The acceleration processing method of claim 7, further comprising further burning the first combined application to the first acceleration resource according to a preferential allocation scheme.

28. (New)  The acceleration processing method of claim 27, wherein the preferential allocation scheme comprises a correspondence between the first acceleration resource and each of the first acceleration application and the second acceleration application.

29. (New) The acceleration processing device of claim 14, wherein the processor is further configured to cause the acceleration processing device to further burn the first combined application to the first acceleration resource according to a preferential allocation scheme, wherein the preferential allocation scheme comprises a correspondence between the first acceleration resource and each of the first acceleration application and the second acceleration application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-8, 11, 13-14, 18 and 21-29 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 5 and 11, the primary reason for allowance is “burning the second acceleration application to the first acceleration resource; and after burning the second acceleration application, executing the second acceleration application while simultaneously burning the first combined application to the first acceleration resource” in conjunction with the rest of the limitations at claims.

As explained at the Allowable Subject Matter section of Non-Final Office Action mailed by 2/4/2022, the limitations above would require executing the second acceleration application at the same time of burning the first combined application, wherein such first combined application is generated by combining such second acceleration application and a first acceleration application. The most closed reference found is Takahashi (JP 2010186206A-English translation is provided by Google Patent). Takahashi discloses a method of writing a second disk reproduction program into a second storage area of a storage section during the execution of a first disk reproduction program stored in a first storage are of the storage section (see abstract and [0031]), wherein such second disk reproduction program is an updated disk reproduction program from the first disk reproduction program (see [0017]). However, none of the descriptions from Takahashi shows or implies that such updated disk reproduction program is generated by combining the first disk reproduction program and other program while the updated disk reproduction program contains the first disk reproduction program (note: the claimed first combined application is generated by combining the first acceleration application and other application while such claimed first combined application also contains the first acceleration application. The second or updated disk reproduction program from Takahashi at most is modified version of the first disk reproduction program; however, such modified version is not necessary to contain the first disk reproduction program).

The followings are some new-found reference to discloses the feature of mapping/assigning ports of top code/module to the pins of the FPGA device:

Fuji et al. (US 20040078179 A1) discloses: the port of an object logic is assigned to the pic of FPGA module (see [0070], [0098]-[0099]).
Surendran (US 20170124239 A1) discloses: performing assign abstraction capturing direct connections from port to individual analog circuit block ports or pins (see [0028]).
Marques (NPL- title: Chisel: mapping separate input and output ports to input pin) discloses: generating Verilog from a sample source code and mapping the Verilog’s top module ports to FPGA pins (see 1st and 2nd paragraphs of page 1).
Aug (NPL- title: How to assign physical pins of FPGA to Xilinx ISE Verilog modules) discloses: it would require to assign ports of Verilog modules to physical pins of the FPGA device (see first and second paragraphs of page 1).
Beyond Circuits (NPL-title: Tutorial 1: The Simplest FPGA in the World) discloses: a Verilog program contains top code or top module that comprises one or more ports, in order to turn the Verilog code into a working FPGA, it would require to assign a corresponding port of the one or more ports of top code to a corresponding pin of the FPGA (see pages 1-2)

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196